DETAILED ACTION
Pending Claims
Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2012/0202918 A1).
Regarding claims 1, 3, and 4, Singh et al. disclose: (1) an epoxy resin composition (Abstract; paragraphs 0010-0014; Table 1 in paragraph 0060) comprising:
an epoxy resin having a glycol-based functional group in a main chain (paragraphs 0030-0031; Examples 1C and 1D in Table 1);
a filler for an electrical insulation and a thermal conduction (paragraphs 0043-0047; Examples 1C and 1D in Table 1);
a curing agent for curing the epoxy resin (paragraphs 0032-0040; Examples 1C and 1D in Table 1); and
a catalyst (paragraphs 0048-0049; Examples 1C and 1D in Table 1);
(3) wherein the epoxy resin has a molecular weight per equivalent of 300 to 400 (Examples 1C and 1D in Table 1: 600/2 = 300); and
(4) wherein the glycol-based functional group is selected from the group consisting of ethyl glycol, methyl glycol, butyl glycol, and propyl glycol (paragraphs 0030-0031; Examples 1C and 1D in Table 1).
The exemplary embodiments of Singh et al. are formulated with a tertiary amine catalyst (see Examples 1C and 1D in Table 1).  Accordingly, these exemplary embodiments fail to disclose: (1) an imidazole-based catalyst.  However, the general teachings of Singh et al. also contemplate the use of imidazole catalysts as an alternative to tertiary amine catalysts (see paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the exemplary tertiary amine catalyst of Singh et al. with the instantly claimed imidazole catalyst because: (a) the exemplary embodiments of Singh et al. are formulated with a tertiary amine catalyst; and (b) the general teachings of Singh et al. also contemplate the use of imidazole catalysts as an alternative to tertiary amine catalysts.
Regarding claim 5, Singh et al. fail to explicitly disclose: (5) wherein the imidazole-based catalyst is selected from the group consisting of 1-imidazole, 1-vinylimidazole, 1-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Singh et al. with the instantly claimed imidazole catalyst because: (a) Singh et al. contemplate the use of “1-alkyl imidazoles which may or may not be substituted also in the 2-poistion”; and (b) these materials would have obviously embraced the instantly claimed 1-ethylimidazole.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1) in view of Singh et al. (US 2012/0202918 A1).
Regarding claims 1 and 4, Rocks et al. disclose: (1) an epoxy resin composition (Abstract; paragraphs 0006-0016; Table 1 in paragraph 0035) comprising:
an epoxy resin (paragraphs 0017-0020; Table 1 in paragraph 0035);
a filler for an electrical insulation and a thermal conduction (paragraphs 0025-0026; Table 1 in paragraph 0035);
a curing agent for curing the epoxy resin (paragraph 0021; Table 1 in paragraph 0035); and
an imidazole-based catalyst (paragraph 0022; Table 1 in paragraph 0035).
(1) an epoxy resin having a glycol-based functional group in a main chain; (4) wherein the glycol-based functional group is selected from the group consisting of ethyl glycol, methyl glycol, butyl glycol, and propyl glycol.  However, the general teachings of Rocks et al. also contemplate the use of polyether glycol-based epoxy resins as an alternative to bisphenol-type epoxy resins (see paragraph 0019: see polyethylene glycol and polypropylene glycol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the exemplary bisphenol-A epoxy resin of Rocks et al. with the instantly claimed glycol-based epoxy resin because: (a) the exemplary embodiments of Rocks et al. are formulated with bisphenol-A epoxy resin; and (b) the general teachings of Rocks et al. also contemplate the use of polyether glycol-based epoxy resins as an alternative to bisphenol-type epoxy resins.
Regarding claim 2, example 1 of Rocks et al. is formulated with: (2) 15-25% by weight of the epoxy resin (100 pbw corresponds to approximately 19%), 30-70% by weight of the filler (336 pbw corresponds to approximately 64%), and 10-20% by weight of the curing agent (85 pbw corresponds to approximately 16%), based on a total weight of the epoxy resin composition (see Table 1 in paragraph 0035).  Example 1 of Rocks et al. contains 0.75 parts by weight of catalyst, which corresponds to approximately 0.14%.  This is just above the claimed range of: (2) 0.001-0.1% by weight of the imidazole-based catalyst, based on a total weight of the epoxy resin composition.  However, the general teachings of Rocks et al. suggest that the catalyst can be provided in lower amounts as well (see paragraph 0022).  A decrease in the amount of catalyst, such as 0.5 phr, would have brought it within the claimed range.

Regarding claim 5, Rocks et al. fail to explicitly disclose: (5) wherein the imidazole-based catalyst is selected from the group consisting of 1-imidazole, 1-vinylimidazole, 1-ethylimidazole, 2-methylimidazole, 1-benzyl-2-phenylimidazole, 2-ethyl-4-methylimidazole and 1-cyanoethyl-2-ethyl-4-methylimidazole.  Rather, they contemplate the use of “1-alkyl imidazoles which may or may not be substituted also in the 2-poistion” (see paragraph 0022).  These materials would have obviously embraced the instantly claimed 1-ethylimidazole.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Rocks et al. with the instantly claimed imidazole catalyst because: (a) Rocks et al. contemplate the use of “1-alkyl imidazoles which may or may not be substituted also in the 2-poistion”; and (b) these materials would have obviously embraced the instantly claimed 1-ethylimidazole.
Regarding claim 3, Rocks et al. contemplate the use of epoxy resins based on polypropylene glycol and epoxy resins based on polyethylene glycol (see paragraph 0019).  They fail to explicitly disclose: (3) wherein the epoxy resin has a molecular weight per equivalent of 300 to 400.  The teachings of Singh et al. are as set forth above and incorporated herein.  They establish that polypropylene glycol diglycidyl ether having an equivalent weight of 300 is prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Rocks et al. with the instantly claimed epoxy resin because: (a) Rocks et al. contemplate the use of epoxy resins based on polypropylene glycol and epoxy resins based on polyethylene glycol; (b) the teachings of Singh et al. establish that polypropylene glycol diglycidyl ether having an equivalent weight of 300 is recognized in the art as a suitable epoxy resin based on polypropylene glycol for this type of formulation; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2012/0202918 A1) in view of Bae et al. (KR 10-1447040 B1).
Regarding claims 6 and 8-10, the teachings of Singh et al. are as set forth above and incorporated herein.  Singh et al. disclose: (6 & 8-10) a transformer comprising an insulator consisting of the epoxy resin composition (see paragraph 0058).  These include dry-type (mold) transformers.  However, they fail to explicitly disclose: (6 & 8-10) a transformer comprising: an insulated conductor wound in multiple layers in a vertical direction; a semi-conductive layer which is provided on the insulated conductor and disperses a concentrated electric field; and the insulator which is casted on the insulated conductor and the semi-conductive layer and forms an outer shape of the transformer.  In light of this, Bae et al. demonstrate that the instantly claimed prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the instantly claimed transformer with the epoxy-based resin composition of Singh et al. because: (a) Singh et al. disclose a dry-type (mold) transformer comprising an insulator consisting of the epoxy resin composition; (b) Bae et al. demonstrate that the instantly claimed transformer structure is recognized in the art as a suitable mold transformer structure to be insulated with an epoxy-based composition; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1) in view of Singh et al. (US 2012/0202918 A1) and Bae et al. (KR 10-1447040 B1).
Regarding claims 6-10, the teachings of Rocks et al. and Singh et al. are as set forth above and incorporated herein.  Rocks et al. disclose: (6-10) a transformer comprising an insulator consisting of the epoxy resin composition (see paragraph 0045).  These include distribution transformers, and Singh et al. demonstrate that these include dry-type (mold) transformers (see paragraph 0058).  However, they fail to explicitly disclose: (6-10) a transformer comprising: an insulated conductor wound in multiple layers in a vertical direction; a semi-conductive layer which is provided on the insulated conductor and disperses a concentrated prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the instantly claimed transformer with the epoxy-based resin composition of Rocks et al. because: (a) Rocks et al. disclose a distribution transformer comprising an insulator consisting of the epoxy resin composition; (b) Singh et al. demonstrate that these include dry-type (mold) transformers; (c) Bae et al. demonstrate that the instantly claimed transformer structure is recognized in the art as a suitable mold transformer structure to be insulated with an epoxy-based composition; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 27, 2021